Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-15-00290-CR

                                Jose Miguel Garcia VILLARREAL,
                                             Appellant

                                                v.

                                       The STATE of Texas,
                                             Appellee

                     From the County Court at Law No. 12, Bexar County, Texas
                                      Trial Court No. 364138
                              Honorable Scott Roberts, Judge Presiding

Opinion by:      Rebeca C. Martinez, Justice

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: August 17, 2016

AFFIRMED

           Jose Miguel Garcia Villarreal appeals his conviction for driving while intoxicated,

asserting multiple issues on appeal. We overrule Villarreal’s issues and affirm the trial court’s

judgment.

                                           BACKGROUND

           Villarreal was charged by information with the misdemeanor offense of driving while

intoxicated on or about June 11, 2011. TEX. PENAL CODE ANN. § 49.04(a), (b) (West Supp. 2015).

He pled not guilty and proceeded to trial before a jury. Before trial, Villarreal filed a general
                                                                                       04-15-00290-CR


motion to suppress all evidence stemming from the stop, and specific motions to suppress the

blood test results and the videotape of the stop. The trial court denied the motions after an

evidentiary hearing. After a three-day trial, the jury found Villarreal guilty of DWI and the court

sentenced him to confinement for six months in the county jail and assessed a $700 fine. His

sentence was suspended and he was placed on community supervision for a period of one year.

Villarreal now appeals, arguing that the trial court erred in denying his motions to suppress,

granting a continuance for the State, and admitting testimonial and documentary evidence

concerning his blood alcohol content (BAC).

                                       MOTION TO SUPPRESS

       In two issues, Villarreal argues the trial court erred in denying his motions to suppress all

evidence stemming from the stop of his vehicle because (1) the officer lacked reasonable suspicion

to conduct a traffic stop, and (2) the officer was not exercising his community caretaking function

when he stopped the vehicle. The State acknowledges in its brief that the community caretaking

function is not at issue. Therefore, we need only address Villarreal’s argument that the officer did

not have reasonable suspicion for the traffic stop.

       Standard of Review

       In reviewing the trial court’s ruling on a motion to suppress, we afford almost total

deference to the court’s determination of historical facts, especially when it is based on assessment

of a witness’s credibility, as long as the fact findings are supported by the record. Johnson v. State,

414 S.W.3d 184, 192 (Tex. Crim. App. 2013); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim.

App. 1997). We apply the same deferential standard when reviewing the court’s ruling on mixed

questions of law and fact where resolution of those issues turns on an evaluation of credibility.

Johnson, 414 S.W.3d at 192. We review de novo the trial court’s application of the law to the

facts and its resolution of mixed questions of law and fact that do not depend upon credibility
                                                 -2-
                                                                                       04-15-00290-CR


assessments. Id.; Wade v. State, 422 S.W.3d 661, 669 (Tex. Crim. App. 2013) (question of whether

a certain set of historical facts constitutes reasonable suspicion for a detention is reviewed de

novo). When, as here, the trial court makes express findings of fact, we view the evidence in the

light most favorable to the court’s ruling and determine only whether the evidence supports the

fact findings. Johnson, 414 S.W.3d at 192; Valtierra v. State, 310 S.W.3d 442, 447 (Tex. Crim.

App. 2010).

       Applicable Law

       An officer may conduct a brief investigative detention, or Terry stop, when he has

reasonable suspicion to believe that the person is involved in criminal activity. Ornelas v. United

States, 517 U.S. 690, 693 (1996); Terry v. Ohio, 392 U.S. 1, 21 (1968); Balentine v. State, 71
S.W.3d 763, 768 (Tex. Crim. App. 2002). Reasonable suspicion exists when the officer has

specific articulable facts that, combined with the rational inferences from those facts, lead him

reasonably to conclude that the person is, has been, or soon will be engaged in criminal activity.

Balentine, 71 S.W.3d at 768; Woods v. State, 956 S.W.2d 33, 38 (Tex. Crim. App. 1997). This is

an objective standard that disregards the actual subjective intent of the officer, and instead looks

to the totality of the circumstances and focuses on whether there was an objectively justifiable

basis for the detention. Derichsweiler v. State, 348 S.W.3d 906, 914 (Tex. Crim. App. 2011). A

traffic violation committed in the presence of an officer authorizes an initial stop. State v. Daniel,

446 S.W.3d 809, 813 (Tex. App.—San Antonio 2014, no pet.) (citing Walter v. State, 28 S.W.3d
538, 542 (Tex. Crim. App. 2000)).

       Evidence

       The evidence presented at the suppression hearing consisted of the testimony of San

Antonio Police Officer Jason Portillo and a defense witness, Benjamin Salinas, the passenger in

Villarreal’s vehicle, along with the video recording from Officer Portillo’s patrol car and two
                                                 -3-
                                                                                        04-15-00290-CR


photographs of the area. Officer Portillo testified that on the night of June 11, 2011, he was

patrolling the area near the intersection of Highway 281 and Highway 1604. At approximately

2:15 a.m., Portillo was in his patrol vehicle traveling westbound on the access road of Highway

1604. Traffic was moderate because the nightclubs were closing and people were going home.

Portillo first noticed Villarreal’s vehicle traveling southbound on Stone Oak toward the 1604

access road when he heard “the brakes locking and the tires screeching” and saw the vehicle

approaching the right turn at a high rate of speed. Portillo testified that the right turn from Stone

Oak onto the westbound 1604 access road is a “sharp curve, about a 45-degree angle” and there is

a yield sign. Portillo testified that, in his experience, the sound of screeching tires means the driver

was traveling at a high rate of speed and lost control, and has slammed on the brakes to regain

control of the vehicle. When Portillo turned to look for the source of the sound, he saw Villarreal’s

vehicle exhibiting a “jerking motion where it’s stopping, trying to stop at a rapid pace,” and “the

vehicle was shaking as when you apply the brakes hard.” Portillo stated that Villarreal “almost

wrecked out” and almost hit the yield sign as he navigated the curve of the right-hand turn at a

high rate of speed. Portillo stated there was a vehicle in front of Villarreal’s vehicle, and it took

the right-hand turn at a slower speed, which was more appropriate for the curve. Officer Portillo

testified he did not clock Villarreal’s speed, but based on his observation of the high-speed manner

in which Villarreal’s vehicle took the curve in comparison to the controlled manner in which the

vehicle in front made the turn, Portillo opined that Villarreal did not navigate the turn in a

reasonable manner.

       Portillo’s patrol car was equipped with a front-view camera and a back-view camera. Due

to the positioning of his patrol vehicle on the access road, Portillo testified that neither of the

cameras captured Villarreal slamming on the brakes or his vehicle jerking, but only show him

regaining control and traveling at a high rate of speed around the turn. The video was viewed by
                                                  -4-
                                                                                        04-15-00290-CR


the trial court. The video shows Villarreal’s vehicle making the last part of the turn and then

entering on to 1604, traveling westbound, where the traffic was heavy. Officer Portillo caught up

and followed behind Villarreal’s vehicle until it exited on Rogers Ranch Road. Portillo then

initiated a traffic stop for Villarreal’s failure to make the right-hand turn on to the 1604 access road

in a reasonable and prudent manner.

        Benjamin Salinas testified that he was a long-time friend of Villarreal and was with him

on the night of June 11, 2011. Salinas and Villarreal had been at a nightclub on Stone Oak for

approximately two hours and left just before closing time at 2:00 a.m. Salinas testified he saw

Villarreal drink two beers, but they were not together the entire time at the club. Villarreal was

driving and Salinas was in the front passenger seat when they left and began driving southbound

on Stone Oak toward 1604. Salinas testified that Villarreal was not speeding, did not lose control,

and did not almost hit a pole or curb when he navigated the right-hand turn on to the westbound

1604 access road. Salinas also stated there was no yield sign at the turn. On re-direct, Officer

Portillo reiterated that he was positive there was a yield sign at the turn, and explained that he

diagrammed it on the wrong side and it was actually on the outside curb of the turn, rather than on

the inside curb. Portillo further stated that, in his experience and training, there are usually yield

signs at those types of curves “[t]o let them know to slow down so they can negotiate the curve

safely.”

        At the conclusion of the hearing, the trial court made the following findings of fact on the

record: (1) the officer began following Villarreal at Stone Oak and followed him until he finally

stopped him somewhere off Rogers Ranch; (2) the officer was a credible witness; (3) the officer

stated under oath that he “heard a screeching of the tires, that he observed [Villarreal’s] vehicle

taking the curve from Stone Oak Parkway onto the access road of 1604 at a too-high rate of speed

and that he almost struck a yield sign;” (4) the yield sign is clearly present on the video; (5) it is
                                                  -5-
                                                                                          04-15-00290-CR


unclear from the video whether the yield sign was almost struck; and (6) the officer followed

Villarreal “for quite a long distance before he made the stop, however, the officer testified that he

did this for personal safety reasons.” Based on these facts, the trial court concluded that Officer

Portillo had reasonable suspicion to make the traffic stop and proceed with an investigation.

        Analysis

        On appeal, Villarreal argues the State failed to prove that Officer Portillo had reasonable

suspicion for the traffic stop because “the officer . . . testified at the motion to suppress that, at the

time of the stop, he did not believe [Villarreal] was intoxicated, tired, or sleepy,” and “he did not

believe [Villarreal] committed an offense given the manner in which [he] handled the curve at

Stone Oak and 1604.” Villarreal mischaracterizes the officer’s testimony. The record shows that

Officer Portillo answered “No” when asked by defense counsel, “Now, at this time when you’re

going behind him, you - - the only reason to believe that an offense may have been committed . . .

is the noise you heard and you saw the defendant coming out of the curve. Is that fair to say?”

Officer Portillo also answered “No” when defense counsel asked, “So at the time you followed the

defendant for five minutes that you did not bother to stop him or pull him over despite the fact that

he got into a highway with heavy traffic, the only thing you had in your mind was a hunch and

nothing else. Is that fair to say?” Officer Portillo never stated at the hearing that “he did not

believe [Villarreal] committed an offense given the manner in which [he] handled the curve at

Stone Oak and 1604.” With respect to his subjective belief whether Villarreal was intoxicated,

tired, or sleepy, Officer Portillo’s testimony was that, at the time he heard the noise, saw Villarreal,

and got behind his vehicle, he did not suspect that Villarreal was intoxicated, tired, or sleepy.

        Further, in reviewing the trial court’s ruling on a motion to suppress, we apply an objective

“reasonable man” standard that disregards the actual subjective intent of the officer.

Derichsweiler, 348 S.W.3d at 914. Looking at the totality of the circumstances, we focus on
                                                   -6-
                                                                                       04-15-00290-CR


whether there was an objectively justifiable basis for the temporary detention. Id. Here, Officer

Portillo not only testified to his opinion that Villarreal “did not navigate the turn in a reasonable

and prudent manner,” but also articulated specific, objective facts based on his personal

observations of Villarreal’s operation of his vehicle which, along with rational inferences flowing

from those facts, created a reasonable suspicion that Villarreal had committed a traffic violation.

See TEX. TRANSP. CODE ANN. § 545.351(c)(2) (West Supp. 2015) (operator shall, consistent with

subsections (a) and (b), drive at an appropriate reduced speed if approaching and going around a

curve); see also id. § 545.351(a) (operator may not drive at a speed greater than is reasonable and

prudent under the circumstances); id. § 545.351(b) (operator may not drive a vehicle at a speed

greater than is reasonable and prudent under the conditions and having regard for actual and

potential hazards). Officer Portillo testified to his specific observations that: (i) he heard “brakes

locking and tires screeching;” (ii) when he turned to look for the source of the noise, he saw

Villarreal’s vehicle approaching the turn at a high rate of speed; (iii) he saw the vehicle jerking

and shaking “as when you apply the brakes hard;” (iv) the right turn from Stone Oak on to the

westbound 1604 access road is a “sharp curve, about a 45-degree angle” and there is a yield sign;

(v) he saw Villarreal’s vehicle make the right-turn at a rate of speed “too high” for the type of

curve; and (vi) he saw the vehicle almost hit the pole of the yield sign when it went around the

curve. Portillo also testified that, in his experience and training, the sound of screeching tires

means the driver was traveling at a high speed, lost control, and has slammed on the brakes to

regain control of the vehicle. See Ford v. State, 158 S.W.3d 488, 494 (Tex. Crim. App. 2005) (law

enforcement officer’s training and experience are factors that can be considered in a reasonable

suspicion analysis).

       Villarreal points out Officer Portillo’s failure to recognize the intersection in defense

photos, Salinas’s testimony stating that Villarreal was not speeding and there was no yield sign at
                                                 -7-
                                                                                                      04-15-00290-CR


the intersection, and the discrepancies between the officer’s testimony and his report. However,

such inconsistencies or conflicts in the evidence are for the trial court to resolve in its role as fact-

finder. See State v. Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000). Based on his personal

observation of the high-speed manner in which Villarreal’s vehicle took the curve—“almost

wrecking out,” and his comparison to the controlled manner in which the vehicle in front made the

turn, Officer Portillo stated that Villarreal did not navigate the turn in a reasonable manner. The

officer articulated specific facts that establish reasonable suspicion that Villarreal committed a

traffic offense under section 545.351 of the Transportation Code. The trial court’s fact findings

are supported by the record and it did not abuse its discretion in denying Villarreal’s motions to

suppress. 1

                                         MOTION FOR CONTINUANCE

         In his third issue, Villarreal argues the trial court abused its discretion when it granted the

State’s oral motion for continuance of the April 2, 2014 trial setting based on the need to obtain an

English translation of statements made in Spanish on the video of the stop. The verbal request for

continuance does not appear in the record. The only reference to the challenged continuance is at

the beginning of the April 2, 2014 reporter’s record of the suppression hearing that was held that

day. The trial court briefly states, “Yesterday we were prepared to start the trial, pick a jury this




1
  Relying on State v. Dixon, 151 S.W.3d 271 (Tex. App.—Texarkana 2004), aff’d, 206 S.W.3d 587 (Tex. Crim. App.
2006), Villarreal also argues the approximately five-minute delay between Officer Portillo’s observation of the traffic
violation and his stop of the vehicle undermines any reasonable suspicion that may have existed. The court of appeals’
opinion in Dixon focuses on the trial court’s finding that the 3.2 mile delay between the officer’s observation of the
un-signaled turn and the traffic stop was unreasonable. Id. at 274-75. However, the opinion stresses that the trial
court made a finding that nothing prevented the officer from conducting the stop sooner, and clarifies that it is not
holding that a 3.2 mile delay would be unreasonable in every case. Id. at 275. Here, Officer Portillo testified that
Villarreal’s vehicle had already entered into “heavy traffic” on 1604 by the time Portillo got behind him and he waited
to stop Villarreal until he exited the highway for reasons of “officer safety.” This case is therefore distinguishable
from the situation in Dixon. We also note that the Court of Criminal Appeals held that the dispositive issue in Dixon
was not the delay between the purported traffic offense and the officer’s traffic stop, but rather was the trial court’s
determination that no traffic offense was in fact committed. See Dixon, 206 S.W.3d at 590-91.

                                                         -8-
                                                                                                     04-15-00290-CR


morning, and then it was brought to my attention that the videotape of the stop contained a lot of

Spanish in it and it had not yet been translated, and that needed to be done prior to introducing it

to the jury, so I decided that we were going to have to, at least, reset for a while to give that a

chance to happen.” Defense counsel then referenced a previous conversation off the record, and

re-stated Villarreal’s opposition to the continuance because “the case being pending on the docket

for about three years . . . there was plenty of time for the Government to secure the translation of

the video.” The State replied that it was “not opposed to a continuance,” stating that it is “in the

best interest of both parties that . . . in order to make a complete record that we get everything

translated into English.” The trial court then reiterated its decision to re-set the trial and proceeded

with the suppression hearing.            The court’s docket sheet shows there were two subsequent

continuances granted on Villarreal’s request before the case finally proceeded to trial on April 7,

2015.

         On appeal, Villarreal asserts the April 2, 2014 continuance was an abuse of discretion

because the State ultimately did not use the translation at trial and he suffered actual prejudice

because the continuance deprived him of a speedy trial. 2 The State replies that Villarreal

challenged the accuracy of the translation and, because the translator was no longer employed by

Bexar County and was unavailable to testify, it therefore could not use the transcript. A trial court

has discretion to grant an oral motion for continuance based on “equitable grounds.” Williams v.

State, 172 S.W.3d 730, 733 (Tex. App.—Fort Worth 2005, pet. ref’d).                              “[A] motion for

continuance, based on equitable grounds rather than on statutory grounds, is entirely within the




2
  Villarreal argues he was prejudiced by the continuance because it violated his right to a speedy trial. Villarreal’s
objection to the continuance did not make any reference to his right to a speedy trial, and the record does not show
that he ever asserted his right to a speedy trial, either before or after April 2, 2014. See Cantu v. State, 253 S.W.3d
273, 282 (Tex. Crim. App. 2008) (defendant bears the burden to assert his right to a speedy trial). Indeed, the court’s
docket sheet shows two continuances were granted at Villarreal’s request after April 2, 2014.

                                                         -9-
                                                                                        04-15-00290-CR


sound discretion of the court, and will only call for reversal if it is shown that the court clearly

abused its discretion.” Id. (quoting Alvarado v. State, 818 S.W.2d 100, 103 (Tex. App.—San

Antonio 1991, no pet.)). To obtain a reversal based on the trial court’s decision to grant a

continuance, an appellant must show actual prejudice arising from the continuance. Williams, 172
S.W.3d at 733 (citing Vasquez v. State, 67 S.W.3d 229, 240 (Tex. Crim. App. 2002)).

        Given the sparse record surrounding the oral motion for continuance, we cannot say the

trial court abused its discretion in granting the continuance based on the State’s presentation of a

legitimate need for additional time to obtain a translation of statements it claims it intended to use

at trial. Apart from Villarreal’s insinuation of bad faith by the State, there is nothing in the record

to suggest the State was not truthful about its intent to use the translated statements at trial.

Moreover, we conduct an abuse of discretion review based only on the information known to the

trial court at the time of its ruling, not based on what subsequently occurred at trial. Weatherred

v. State, 15 S.W.3d 540, 542 (Tex. Crim. App. 2000). We conclude the trial court did not abuse

its discretion in granting the continuance.

                                        EVIDENTIARY ISSUES

        In his final two issues, Villarreal asserts the trial court erred in permitting Officer Portillo

to testify at trial to a “correlation” between Villarreal’s performance on a field sobriety test and his

BAC level, and erred in admitting the BAC report. We review a trial court’s admission or

exclusion of evidence for an abuse of discretion. Tillman v. State, 354 S.W.3d 425, 435 (Tex.

Crim. App. 2011).

        Officer’s Testimony Regarding Field Sobriety Test

        Villarreal asserts that Officer Portillo was allowed to give improper trial testimony by

correlating Villarreal’s performance on the walk-and-turn field sobriety test to his particular BAC

level. See Emerson v. State, 880 S.W.2d 759, 768-69 (Tex. Crim. App. 1994) (concluding the
                                                 - 10 -
                                                                                         04-15-00290-CR


Horizontal Gaze Nystagmus, or HGN, test is a reliable indicator of intoxication, but also

concluding the test is not a sufficiently reliable indicator of “a precise BAC”). Extending Emerson

to a different type of field sobriety test, Villarreal contends the officer’s testimony that Villarreal’s

“clues on the walk-and-turn field sobriety test indicated that [his] blood-alcohol concentration was

over .08” constituted an improper quantification of his precise BAC. The State challenges

Villarreal’s characterization of the officer’s testimony, and asserts Portillo merely testified to the

number of clues exhibited by Villarreal on the walk-and-turn test and the number of clues

necessary to indicate intoxication, and drew no correlation between the clues and a precise BAC

level.

         The record shows that Officer Portillo testified about his administration of several

standardized field sobriety tests and to the number of clues indicating intoxication that Villarreal

exhibited on each test. Villarreal’s complaint on appeal is limited to the officer’s testimony about

his performance on the walk-and-turn field sobriety test. After detailing the instructions he gave

Villarreal for the walk-and-turn test, Officer Portillo described his observations of Villarreal’s

performance on the test. Portillo testified that Villarreal exhibited four clues of intoxication on the

walk-and-turn test by failing to keep his balance during the instructions, stepping off the line during

the test, raising his arms for balance during the test, and taking too many steps during the test. The

State then asked Officer Portillo, “And how many clues - what’s the minimum number that

indicates that a person’s blood-alcohol concentration is over .08?” Over defense counsel’s

objection, Portillo was permitted to answer, “Two clues.”

         In Emerson, the court held that, “[a] witness qualified as an expert on the administration

and technique of the HGN test may testify concerning a defendant’s performance on the HGN test,

but may not correlate the defendant’s performance on the HGN test to a precise BAC.” Id. at 769.

We disagree that Officer Portillo’s testimony correlated Villarreal’s performance on the walk-and-
                                                  - 11 -
                                                                                       04-15-00290-CR


turn field test to his precise BAC level. Portillo merely testified that the presence of two out of

four clues on the walk-and-turn field sobriety test indicates that a person is intoxicated, i.e., over

the legal limit. The fact that the prosecutor’s question referred to intoxication in terms of the legal

limit of a “blood-alcohol concentration over .08” does not mean that the officer’s answer was an

attempt to quantify Villarreal’s precise BAC. In discussing the proper scope of an officer’s

testimony concerning the HGN test, the Emerson court held that the defendant’s performance on

the test is admissible as evidence that the defendant was intoxicated, just not as to the defendant’s

exact BAC level. Id. at 769. Officer Portillo’s testimony did not violate Emerson.

       Admission of BAC Report

       Last, Villarreal asserts the trial court erred in admitting the lab report showing his BAC

results because the State failed to establish a proper chain of custody to prove the blood tested was

drawn from him. The nurse who drew Villarreal’s blood samples was deceased at the time of trial

and did not testify. Officer Portillo testified that he observed the nurse draw the blood samples

from Villarreal, shake the vials ten times, label and seal the vials in an envelope, and place them

in a locked refrigerator. He stated that only the medical examiner can remove the blood vials from

the locked refrigerator. Portillo also testified that the labels used by the nurse were “[t]he stickers

that we write their name, case number, my name, and my badge number, the nurse’s name and, I

guess, the time and date.” Finally, Officer Portillo stated that he looked at and checked the vials.

He also filled out a blood draw checklist about the procedure.

       Dr. Vanessa Hargrove, the Chief Toxicologist at the Bexar County Medical Examiner’s

Office, testified that she received two blood vials for testing in this case with Villarreal’s name

and date of birth. She identified State’s Exhibit No. 8 as the one-page BAC report she prepared

and signed on July 12, 2011. Dr. Hargrove testified that the report lists Villarreal’s full name and

shows the vials were received at the lab on June 16, 2011. When asked about the condition of the
                                                 - 12 -
                                                                                      04-15-00290-CR


blood vials, Dr. Hargrove stated that she had no notes otherwise, so they “came in intact as they

should.”   Dr. Hargrove testified that she analyzed the blood using gas chromatography to

determine its blood alcohol content. When the State moved to admit the BAC report, Villarreal

raised several objections, including that the chain of custody had not been established because it

did not show “what happened to the vials after the blood was drawn.” The trial court overruled

the objection and admitted the report. Dr. Hargrove then testified that the report showed Villarreal

had a BAC level of 0.12.

       Villarreal argues on appeal that the trial court abused its discretion in admitting the BAC

report because a proper chain of custody was not established. Specifically, Villarreal asserts that

because Officer Portillo did not testify that he saw what the nurse wrote on the vials’ labels, and

was not himself shown the blood vials for identification at trial, the chain of custody was

insufficient to prove that the blood tested was the same blood drawn from him. A proper chain of

custody must be established to lay the predicate for admission of blood test results. Mitchell v.

State, 419 S.W.3d 655, 660 (Tex. App.—San Antonio 2013, pet. ref’d). The State must prove that

the blood drawn from the defendant was the same blood that was received at the laboratory. Id.

It is only necessary for the State to prove the beginning and end of the chain of custody to support

admission of the evidence, “particularly when the chain ends at a laboratory.” Id. at 559-60; see

Stoker v. State, 788 S.W.2d 1, 10 (Tex. Crim. App. 1989); see also Durrett v. State, 36 S.W.3d
205, 208 (Tex. App.—–Houston [14th Dist.] 2001, no pet.). Absent any evidence of fraud or

tampering, any gaps in the chain of custody go to the weight of the evidence, not its admissibility.

Mitchell, 419 S.W.3d at 660; Druery v. State, 225 S.W.3d 491, 503-04 (Tex. Crim. App. 2007).

Finally, it is not necessary that the nurse who drew the blood testify if an officer who observed the

nurse conduct the blood-draw can testify that the proper procedure was followed. Durrett, 36



                                                - 13 -
                                                                                       04-15-00290-CR


S.W.3d at 210-11; State v. Guzman, 439 S.W.3d 482, 488-89 (Tex. App.—San Antonio 2014, no

pet.).

         Here, Officer Portillo’s testimony was sufficient to establish the beginning of the chain of

custody for the blood samples. He witnessed the nurse draw the blood from Villarreal, described

the procedures she followed and how she labeled the vials, checked the vials himself, and saw the

nurse seal the vials in an envelope and place it in a locked refrigerator with access restricted to the

medical examiner’s office. See Mitchell, 419 S.W.3d at 660. Likewise, Dr. Hargrove’s testimony

sufficiently established the end of the chain of custody at the laboratory when she testified that on

June 16, 2011 she received the blood vials for testing in Villarreal’s case, his name and date of

birth were on the form, her notes did not indicate the blood vials were not intact, and she analyzed

those blood samples for their alcohol content and signed the report. See id. The trial court

therefore did not abuse its discretion in admitting the blood test results showing Villarreal’s BAC

level.

                                            CONCLUSION

         Based on the foregoing reasons, we overrule Villarreal’s issues on appeal and affirm the

trial court’s judgment.


                                                    Rebeca C. Martinez, Justice


DO NOT PUBLISH




                                                 - 14 -